DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election without traverse of Invention I filed on 08 February 2022 is acknowledged.  
Currently, claims 1-20 are pending, and claims 1-3, 8, 16 and 17 are under consideration. Claims 4-7, 9-15 and 18-20 are withdrawn from further consideration as being drawn to a non-elected invention. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 2/6/2020 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application is a national stage entry (371) of PCT/CN2018/073271 with the international filing date of 01/18/2018, which is acknowledged.  

Claims
Claim 1 is objected to for the following informalities, appropriate correction is required for each item:
Claim 1 recites “A bispecific fusion protein for IL-17 and TNF-a”; the following is suggested: “A bispecific fusion protein for binding and inhibiting IL-17 and TNF-a”.  In addition, the claim recites “SEQ ID No.” throughout, which is improper format.  The following is suggested: “SEQ ID NO:”.  Further, the claim recites “the SEQ ID No.” in parts b), d) and f), which is improper, and the following is suggested: delete “the”.  Furthermore, the claim recites “wherein each comprises three structural function areas, and the three structural function areas are a TNF-a receptor fragment, an Fc fragment and an IL-17 receptor fragment”, which is redundant.  The following is suggested: “wherein each comprises a TNF-a receptor  fragment, and an IL-17 receptor fragment; and wherein”.  The claim is further objected to for the recitation of “with the amino acid sequence having 80% or more homology with …” in parts b), d) and f); the following is suggested: “comprising an amino acid sequence having 80% or more homology with …”, since such represents a genus of sequences, not just one.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite for the recitation “wherein the protein sequentially comprises the TNF-a receptor fragment, the Fc fragment and the IL-17 receptor fragment from an end N to an end C, and is a dimer” because “an end N” or “an end C” can indicate that there are more than one end, while the fusion protein seems having only one N-terminal and one C-terminal.  The following is suggested: “wherein the fusion protein comprises, from the N- to the C-terminal, the  
TNF-a receptor fragment, the Fc fragment, and the IL-17 receptor fragment.”  
Claim 8 is indefinite for the recitation “A composition, comprising a therapeutically effective amount of …” because it is unclear to what “a therapeutically effective amount” refers, i.e., effective for what?  A therapeutically effective amount is only meaningful when associated with disease treatment; and a composition itself does not represent an effective amount as such an amount would vary for different diseases or different patients.  Deletion of “a therapeutically effective amount of” is suggested.  Claims 16 and 17 are similarly indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 1-3, 8, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claim 1 recites an “amino acid sequence having 80% or more homology with” SEQ ID NO:1, 2, or 3 in parts b), d) and f), which are the sequences of the human IL-17R, TNFRII, and IgG1 Fc, respectively.  However, the specification merely discloses the three sequences, namely, SEQ ID NO:1-3; and no % variants thereof meeting the limitations of the claims was ever identified or particularly described.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members one for each of SEQ ID NO:1-3 (themselves)); the lack of description of structural features common to the members of the genus; and the lack of predictability, those of ordinary skill in the art would not have concluded that the applicant was in possession of the claimed genus of polypeptides based on disclosure of SEQ ID NO:1-3.  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  
Therefore, only the polypeptides comprising the amino acid sequence of SEQ ID NO:1-3, respectively, but not the full breadth of the claims (having 80% or more homology with …”) meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Prior Art Rejections


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Silacci et al. (mAbs 8:1, 141-149; January 2016); and Ren et al. (Exp Eye Res. 2016 Apr;145: 352-358); and in view of Aharoni et al. (US 2015/0025022, 1/22/2015); Liu et al. (US 20110117082, 5/19/2011); and Kannan et al. (US 20100286374, 11/11/2010).   
Silacci discloses that TNF inhibitors have revolutionized the treatment of inflammatory diseases, including rheumatoid arthritis; however, that full and long-lasting responses to TNF inhibitors are limited because of the activation of the pro-inflammatory TH17/interleukin (IL)-17 pathway in patients; therefore, dual TNF/IL-17A inhibition is an attractive avenue to achieve superior efficacy levels in such diseases; and that a bispecific TNF/IL-17A-binding FynomAb COVA322 is a fusion protein comprising the anti-IL-17A Fynomer 11L5B06 fused to the C-terminus of the light chain of the human anti-TNF antibody adalimumab, and inhibits simultaneously TNF and the IL-17A; and that COVA322 represents a promising drug candidate nd column, 2nd paragraph).  
Ren teaches a bispecific decoy receptor fusion protein, IBI302, which is designed with both a VEGF inhibition domain and a complement cascade inhibition domain, connected by the Fc region of human immunoglobulin IgG1, wherein the vascular inhibition domain combines extracellular domain 2 of VEGFR1 and extracellular domain 3 of VEGFR2, and the complement cascade inhibition domain comprises three C3b and C4b binding sites of complement receptor 1 (CR1); and wherein IBI302 is a dimer and has high affinity for both VEGF isoforms and complement proteins for AMD treatment (abstract; page 353, 1st column, 3rd paragraph; and Fig. 1).  
Aharoni teaches engineered soluble hIL-17RA receptors with high affinity to hIL-17 that inhibit downstream IL17A induced signaling events in cells, and a Fc fusion protein thereof (abstract, and page 8, [0129], for example); wherein the soluble hIL-17RA receptor of SEQ ID NO:4 comprises the present SEQ ID NO: 1 with 100% sequence identity. 
Liu teaches a soluble TNFRII, which amino acid sequence of SEQ ID NO:1 is 100% identical to the present SEQ ID NO: 2; and blocks excess TNFa by its antagonists including soluble TNFRp75:Fc fusion proteins such as Etanercept and anti-TNF monoclonal antibodies has been validated as an effective treatment for rheumatoid arthritis (page 1, [0002], for example).  
Kannan teaches Fc-heterodimeric proteins or polypeptides, including a receptor-Fc fusion protein, wherein the receptor-Fc fusion protein can comprise two different receptors (abstract, page 2, [0015] and [0019], and FIG. 2, for example).  Additionally, Kannan teaches a huIgG1 Fc, which amino acid sequence of SEQ ID NO:2 is 100% identical to the present SEQ ID NO:3.  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make a bispecific decoy receptor fusion protein against IL-17 and TNF-a, comprising a soluble hIL-17RA and a soluble TNFR connected by the Fc region of a human IgG1, following Ren’s bispecific decoy receptor fusion protein construct format (Fig. 1); wherein the soluble hIL-17RA is Aharoni’s soluble hIL-17RA of SEQ ID NO:4, the TNFR is Liu’s soluble TNFRII of SEQ ID NO:1, and the human IgG1 is Kannan’s huIgG1 Fc of SEQ ID  fragment and the IL-17 receptor fragment from an end N to an end C” in claim 2, it would have been obvious to arrange the TNF-R fragment and the IL-17R fragment in either way, i.e., one or the other is in either N- or C terminal, which does not constitute a novel inventive concept.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/22/22